Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 1 of 10




                                  1:20-mj-03571-Becerra
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 2 of 10




                                                     1:20-mj-03571-Becerra




                                                                Telephone.

    sEPT. 11, 2020


                                          Hon. Jacqueline Becerra, United States Magistrate Judge
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 3 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 4 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 5 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 6 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 7 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 8 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 9 of 10
Case 1:20-mj-03571-JB Document 3 Entered on FLSD Docket 09/14/2020 Page 10 of 10




                                                                     Telephone
       11




 ____________________________________
 HONORABLE JACQUELINE BECERRA
 UNITED STATES MAGISTRATE JUDGE
 SOUTHERN DISTRICT OF FLORIDA
